Citation Nr: 0816094	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-22 532	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.  

2.	Entitlement to service connection for a low back 
disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1949 until 
December 1950.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and February 2006 rating 
decisions of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Oakland, California.  In November 
2004, the RO denied service connection for bilateral hearing 
loss and tinnitus.  The veteran appealed these issues in June 
2005.  The February 2006 RO decision denied service 
connection for a right knee disability and a low back 
disability.  The veteran appealed these issues in August 
2006.  In July 2007, the Board denied all four of the 
veteran's claims for entitlement to service connection.  

The veteran appealed the Board's July 2007 decision which 
denied the veteran's claim to entitlement to service 
connection for bilateral hearing loss, tinnitus, a right knee 
disability, and a low back disability to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2008, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Partial Remand (Joint Motion).  In a 
February 2008 Order, the Court granted the Joint Motion, 
vacated the portion of the Board's July 2007 decision that 
denied service connection for a right knee disability and a 
low back disability, and remanded the matters to the Board 
for action consistent with the Joint Motion.  The January 
2008 Joint Motion specifically noted that the appellant is 
not pursuing the claims of service connection for bilateral 
hearing loss and tinnitus, and, thus, those issues have been 
dismissed.  

The veteran presented testimony at a Travel Board hearing in 
March 2007 before a Veterans Law Judge (VLJ).  A copy of the 
hearing transcript was placed in the claims folder.  Also, a  
motion to advance this case on the Board's docket was 
received at such hearing, and granted by the Board on the 
same day for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

Furthermore, the Board notes that the VLJ who conducted the 
veteran's March 2007 hearing is unable to participate in 
deciding this appeal as he is no longer employed at the 
Board.  In March 2008, the Board advised the appellant by 
letter that the law requires that the VLJ who conducts a 
Board hearing on appeal must participate in any decision on 
that appeal.  38 C.F.R. § 20.707.  In addition, the appellant 
was asked whether she desired to have a new Board hearing.  
The veteran failed to reply to the Board's inquiry.  However, 
the veteran submitted a statement in April 2008 indicating 
that she had nothing more to submit and requesting that the 
Board proceed immediately with the readjudication.  Thus, the 
Board will continue with this adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The Board 
has reviewed the evidence of record and finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran with respect to her service connection 
claims.  

The record reflects that the veteran suffers from 
degenerative changes in the right knee and moderate 
osteoarthritis with periarticular sclerosis and osteophyte 
formation in the lumbosacral spine.  The veteran alleges 
that, while in service, she fell down a flight of barrack 
stairs in September 1950 and injured her right knee and back.  
A July 2005 private medical opinion, along with an August 
2005 opinion of a treating physician at a VA medical center, 
concluded that the veteran's current right knee and back 
disabilities are related to her military service.  In its 
July 2007 decision, the Board found that the medical evidence 
of record did not support such a finding.  The veteran had 
relayed to her examiners that she was hospitalized for 5 days 
in service as a direct result of her fall.  However, service 
medical records did not verify such a hospitalization.  
Hence, the Board found that the medical opinions of record 
were not probative as they were based on history provided by 
the veteran that was not substantiated by the medical 
evidence of record.

The Joint Motion states the Board erred by rejecting the 
above noted medical opinions because they were based on the 
history provided by the veteran.  The parties noted the 
Court's holding in Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2005), that the Board cannot reject a medical opinion solely 
on the rationale that it was based on history provided by the 
veteran, unless the Board renders a finding regarding the 
credibility of the veteran's statements.  The Joint Motion 
states that the Board did not make such a credibility finding 
and, thus, erred by rejecting the opinions solely because 
they were based on the veteran's history.

The Joint Motion also alleges the Board erred by not 
addressing whether the evidence was sufficient to warrant 
scheduling a VA medical examination or opinion.  An 
examination or opinion is necessary if the evidence of 
record: (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) establishes that the veteran suffered an 
event, injury or disease in service; (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (4) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  The parties noted the Court's holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that the third 
prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold 
standard" and said that since the record contains diagnoses 
of current disabilities, evidence indicating a relationship 
between the current disorders and service, and lay evidence 
regarding an in-service incurrence, the Board needed to 
consider whether a VA examination or nexus opinion was 
indicated.  In order to adequately address the contentions 
raised in the Joint Motion, the Board finds that it must 
remand the case for a VA examination and opinion.  

The January 2008 Joint Motion also noted that Board should 
determine if the veteran's lay statements were credible and 
competent evidence which would trigger VA's obligation under 
38 U.S.C.A. § 5103A to obtain a medical examination and/or 
opinion.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In light of the above determination to obtain a VA 
examination and opinion, the Board finds that further 
discussion of the veteran's lay statements at this time is 
moot.  

The record further indicates the existence of outstanding 
treatment records for the veteran's right knee and back 
disabilities.  Specifically, the veteran relayed at her March 
2007 Travel Board hearing that she was treated at North 
Island Naval Air Station (NAS), in San Diego, California, 
from 1951 through 1954, after her separation from service.  
Of importance, the veteran also clarified that her medical 
records will likely be found under her husband's service 
number.  The aforementioned treatment records are not 
currently associated with the claims file and there is no 
evidence that VA made an attempt to retrieve them.  Because 
the appellant has identified potentially outstanding records 
pertinent to her claims, VA must undertake efforts to acquire 
such documents as these records may be useful in adjudicating 
the veteran's claims.  Therefore, the Board finds that a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that she 
provide the dates and places where she was 
treated for her right knee and low back 
disabilities following her discharge from 
service.  Specifically, the veteran relays 
that she was treated at North Island Naval 
Air Station from 1951 until 1954.  After 
securing any necessary authorization or 
medical releases, request and associate 
with the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified. 

Importantly, the veteran has indicated that 
her treatment records will likely be found 
under her husband's service number.  
Therefore, in locating the veteran's 
treatment records from North Island NAS, 
the RO should pursue both avenues, 
searching under the veteran's service 
number and the veteran's husband's service 
number, which can be found in the claims 
folder.  

2.	After associating any evidence received 
in response to the above request with the 
claims folder, schedule the veteran for VA 
right knee and back examination, with the 
appropriate specialist(s), to determine the 
nature and etiology of her current right 
knee and spine disabilities.  The claims 
folder should be made available to the 
examiner(s) for review of pertinent 
documents therein in conjunction with the 
examination(s) and such review should be 
noted in the examination reports.  The 
examiner(s) should review the relevant 
evidence in the claims file, including the 
veteran's service medical records, private 
medical evidence, and the July 2005 and 
August 2005 examiners' opinions.  

Specifically, the examiner(s) is(are) 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's current 
spine and right knee disabilities are due 
to service.  All necessary tests and 
studies should be accomplished and any 
complaints and clinical manifestations 
should be reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  Each current examiner 
should reconcile his/her opinion with those 
contained in the July 2005 and October 2005 
medical reports, to the extent possible.  
If an opinion cannot be provided without 
resorting to speculation, please expressly 
indicate this in the report of the 
examination. 

3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

